CALDWELL, Circuit Judge
(dissenting). I concur in the opinion of the court on all points except the one upon which the judgment of the lower court is reversed. The competency of a witness to give opinion testimony depends upon either the actual experience of the witness with respect to the very subject-matter under investi-' gation, or his previous study and research concerning the- same, and sometimes on both. It is not claimed that the witnesses whose opinion testimony was excluded had made the subject of the effect upon cattle of a change of climate, or the effect upon them of transporting them by rail in any climate, a matter of special study or research. It is not shown that any one of them had any actual experience on the subject, or had personally observed the effect on cattle of a change from a warm to a cold climate, or that he had ever accompanied a shipment of cattle by rail at any time in any country. The general rule as to the admissibility of opinion testimony is well ■ settled. In Railway Co. v. Edwards, 49 U. S. App. 52, 24 C. C. A. 300, 78 Fed. 745, this court said:
“The general rule undoubtedly is that witnesses are to testify to facts, and no-t to give their opinions; but this rule has its exceptions as familiar and well settled as the rule itself. The exceptions rest upon the common ground of necessity. Among- these exceptions is this, one: That a witness, having special knowledge and experience as to the value of property, animate or inanimate, and as to how the value of such property is affected by certain conditions or treatment, may give his opinion as to how much the property was damaged or benefited by such conditions or treatment. In many cases witnesses are allowed to testify to their opinions, not because they are ‘experts,’ in the technical sense of that term, but because they have special knowledge of the particular facts in -the case, - which the jurors have not. It is manifest that one who has never handled or shipped cattle by rail, and has never looked after and attended them while in the cars en route to their destination, can have no accurate conception of the effect upon cattle of confining them in ears, standing still on the track for 10 or more hours, at the end of a long journey.”
Not one of the witnesses testified that he knew from personal observation and experience the effect of cold weather on cattle in or out of the cars-. The only experience they ever had with cattle was driving and herding them in southern California, a semitropical climate. They had no special knowledge derived from personal experience and observation, or otherwise, of the effect of cold upon cattle. *859Their knowledge upon this subject was no greater than that of the average man and of every juror in the box. If their opinions were competent testimony, then the opinions of one who drives the cows from the pasture to the pen to be milked, and of the milkmaid who milks them, would be equally competent. The witness S. J. Root carried on a cattle business “in the state of California.” He never shipped cattle to Nebraska, and is not shown to have accompanied a shipment of cattle over the mountains or elsewhere at any time, or ever to have crossed the mountains by rail. The experience of the witness George E. Root is limited to raising, feeding, and caring for cattle in four counties in southern California. He states expressly, “I never did travel with a train load of cattle.” The witness Cuddy says he is a vaquero in three counties in southern California. He does not testify that he ever shipped any cattle by rail over the mountains, or that he ever accompanied any such shipment, or that he ever crossed the mountains by rail. The witness Dubbers testifies that he is familiar with the transportation of cattle in San Joáqüiu valley and in southern California. He does not testify to having shipped any cattle by rail over the mountains, or ever to have accompanied such a shipment, or ever himself to have crossed the mountains by rail. It is perfectly obvious that these witnesses had no special knowledge on the subject of the effect on cattle of shipping them by rail over the route traveled by the cattle in controversy in this case or any similar route. In a good many jurisdictions the ruling of the trial court on the competency of a witness to give opinion testimony is not subject to review (Rodg. Exp. Test, § 22), and in the jurisdictions where such ruling is reviewable it is only done where the court has committed a plain and palpable error in matter of law. This is the rule of the supreme court. In Manufacturing Co. v. Phelps, 130 U. S. 520, 527, 9 Sup. Ct. 601, 32 L. Ed. 1035, the supreme court say:
“Whether a witness called, to testify to any matter of opinion lias such qualifications and knowledge as to make his testimony admissible is a preliminary question for the judge presiding at the trial; and his decision of it is conclusive, unless clearly shown to be erroneous in matter of law.”
This rule has been affirmed many times. In Iron Co. v. Blake, 144 U. S. 476, 484, 12 Sup. Ct. 731, 36 L. Ed. 510, the court said:
“How much knowledge a witness must possess before a party is entitled to his opinion as an expert is a matter which, in the nature of tilings, must lie left largely to tile discretion of the trial court, and its ruling thereon will not be disturbed unless clearly erroneous.”
The reports of that court will be searched in vain for a case where the ruling of a lower court holding that the witness was incompetent to give opinion testimony has been reversed upon the state of facts disclosed by this record. Applying the rule of the supreme court to the testimony in this case, it is clear the lower court did not err. Its ruling wras not founded on any error in matter of law. The lower court held that these witnesses were not shown to possess any special knowledge on the subject, or any knowledge above that of the average citizen. This was purely a question of fact: to be de*860termined by the lower court, not only from the words of the witness, but from his presence, manner, and demeanor on the stand as well.
There is another view of the case which disposes of this alleged error. Facts within the knowledge of every man of common intelligence cannot be made the subject of opinion testimony. Jurors, as well as all men of common intelligence, know that cattle deprived of food for a long time will suffer from hunger, and that cattle taken suddenly from a warm to a rigorous climate will suffer from the cold, and it was only proposed to confirm these obvious and common truths by the opinions of these witnesses. As the observation and experience of these witnesses had been no greater than that of every farmer, ranchman, and dairyman in the land, they could rightfully testify to facts within their knowledge only, and not to their opinions. Moreover, there was a great mass of direct testimony on both sides showing the exact condition of the cattle at and before their shipment, and their treatment, condition, and action from the time they were placed in the cars until they were taken out at Ogden. The direct testimony on both sides covered every foot of ground and every hour of time from the time the cattle were placed in the cars until they were taken out at Ogden. The opinion, therefore, of these vaqueros, if competent, could not possibly throw any new light on the case or influence the verdict of the jury in the slightest degree. Their opinions, as disclosed by the record, were nothing more than the jury of their common knowledge, as well as from the direct testimony of the witnesses for both sides, already knew. At most, it was weakly cumulative of the direct and positive testimony of witnesses who accompanied the cattle on the train, and of the common knowledge of all men. The rejection of such opinion testimony, if error, was error without prejudice. The rule is well settled that, where a ruling either in admitting or rejecting evidence could not have influenced the verdict, the error is always to be regarded as harmless.
The judgment of the circuit court should be affirmed.